HAY, J.
Sections 1121-1 to 1121-25 of the General Code of Ohio, commonly known as the “Riggs Law,” are constitutional, being a reasonable exercise of the police power in the interest of the public health.
In the enactment of the above sections the general assembly adopted a policy of indemnity and its manifest intention was to pay to the owner of tubercular cattle their real value at the time they were condemned and ta,i.en for slaughter.
The general assembly, itself, having by section 1121-10 of the General Code provided just how the value ot all cattle reacting to the tuberculin test shall be determined in order to secure indemnity, the state department of agriculture, acting under authority of Sect'on 1121-14, has no authority to adopt a rule fixing a different method of determining such value, or to fix a maximum p ice for either grade or pure bred cattle. Any such rule is in conflict with the statute and void.-
When the circumstances are such that the owner of cattle about to be tested by an authorized veterinarian of the department of agriculture, has reasonable grounds to believe íeactors will be found in his herd, injunction is a proper remedy not to prevent the tuberculin test, or the quarantine of tubercular cattle, but to restrain the condemnation and destruction of the cattle reacting to such test, without payment of the value of such reactors as determined by the apnraisal piovided in Sec. 1121-10 of the General Code, provided the legislature has appropriated money therefor.